Citation Nr: 0612792	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-00 915	)	DATE


	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for stage 
1 anaplastic seminoma of the testicle, status post 
orchiectomy.  

2.  Entitlement to service connection for stage 1 anaplastic 
seminoma of the testicle, status post orchiectomy.  

3.  Entitlement to service connection for blindness in the 
left eye.  

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from January 1955 to January 
1959, March 1959 to February 1963, August 1963 to August 1966 
August 1966 to August 1970

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Manila, the 
Republic of the Philippines, VA Regional Office (RO).  

The issue of entitlement to service connection for PTSD and 
stage 1 anaplastic seminoma of the testicle, status post 
orchiectomy are being remanded and are addressed in the 
REMAND portion of the decision below \\and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for stage 1 anaplastic seminoma of the 
testicle, status post orchiectomy was denied in a July 1997 
rating decision.  The veteran did not appeal.  

2.  The evidence added to the record since the July 1997 
rating decision is new and probative to the issue at hand.

3.  A left eye disorder was not manifest in service and is 
not attributable to service.  


CONCLUSIONS OF LAW

1.  The July 1997 rating decision denying service connection 
for stage 1 anaplastic seminoma of the testicle, status post 
orchiectomy is final.  Evidence submitted since that decision 
is new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2005).  

2.  A left eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in May 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by:  (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the May 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Collectively, the documents, 
to include the July 2002 rating decision, May 2004 VCAA 
letter, September 2003 statement of the case, and June 2005 
supplemental statement of the case issued in connection with 
this appeal notified the claimant of the evidence considered, 
the pertinent laws and regulations and the reasons the claim 
was denied. 

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.   See Dingess, supra.   Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  There 
are VA and private examination reports of record.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  New & Material Evidence

Initially, the Board notes that any defect with regard to 
VCAA is harmless error as the claim is herein reopened.  

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2005).  The veteran 
filed the claim in April 2001.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.303 (2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of service connection for stage 1 anaplastic 
seminoma of the left testicle, status post orchiectomy was 
previously addressed and denied in July 1997.  That decision 
is final.  If new and material evidence is presented or 
secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record included the 
service medical records, statements from the veteran, and 
post service VA medical records.  The evidence was reviewed 
and service connection for stage 1 anaplastic seminoma of the 
left testicle, status post orchiectomy was denied.  38 
U.S.C.A. § 7105.

At the time of the prior decision, the record established the 
veteran had stage 1 anaplastic seminoma of the left testicle, 
status post orchiectomy.  There was no evidence linking stage 
1 anaplastic seminoma of the left testicle, status post 
orchiectomy to service, including Agent Orange exposure to 
service.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for stage 1 
anaplastic seminoma of the left testicle, status post 
orchiectomy.  The evidence submitted since the prior final 
decision in July 1997 is new and material.  Essentially, the 
evidence added to the record since the last rating decision 
consists of a VA examination reports, VA outpatient treatment 
records, private treatment records, and statements from 
veteran.  An October 2004 VA examiner specifically stated 
that it was at least as likely as not that the stage 1 
anaplastic seminoma of the left testicle, status post 
orchiectomy was related to his service occupational 
condition.  The examiner noted Vietnam service and that he 
had been a hydraulic specialist.  When accepted as true for 
the purpose of reopening, the opinion provides a competent 
nexus to service.  The evidence is new, material and the 
claim is reopened.

II.  Service Connection

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease if manifested to a 
compensable degree within one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the veteran did allege 
combat.  Accordingly, the provisions of 38 U.S.C.A. § 1154(b) 
are not for application.

The veteran asserts that left eye decreased visual acuity, 
with cataracts, and suspected glaucoma are related to welding 
during service.  The issue in regard to whether a left eye 
disorder is related to service requires competent evidence.  
The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence 
that left testicular cancer is related to service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay persons 
are not competent to offer evidence that requires medical 
knowledge).  Initially, the Board notes that in a February 
2002 statement in support of the claim, the veteran asserted 
that he had had an onset of a left eye disorder during 
service in 1957.  Service medical records, however are 
negative for a left eye disorder.  A January 1955 service 
entrance examination report shows the eyes and pupils were 
normal  Visual acuity was 20/20 in the right eye and 20/20 in 
the left eye.  

A January 1959 separation examination report shows the eyes 
and pupils were normal  Visual acuity was 20/20 in the right 
eye and 20/20 in the left eye.  A March 1959 entrance 
examination report shows the eyes and pupils were normal  
Visual acuity was 20/20 in the right eye and 20/20 in the 
left eye.  A February 1963 separation examination report 
shows the eyes and pupils were normal  Visual acuity was 
20/20 in the right eye and 20/20 in the left eye.  On the 
accompanying medical history he denied having or having had 
eye trouble.  The August 1963 service entrance examination 
report shows the eyes were normal.  Visual acuity in the 
right eye was 20/20 and 20/20 in the left eye.  On the 
accompanying medical history, he denied having or having had 
eye trouble.  A March 1964 examination report shows the eyes 
were normal.  Visual acuity in the right eye was 20/20 and 
20/20 in the left eye.  On the accompanying medical history, 
he denied having or having had eye trouble.  An August 1965 
examination report shows the eyes were normal.  Visual acuity 
in the right eye was 20/20 and 20/20 in the left eye.  The 
August 1966 separation examination report shows the eyes were 
normal.  Visual acuity in the right eye was 20/20 and 20/20 
in the left eye.  On the accompanying medical history, he 
denied having or having had eye trouble.  An August 1974 
retirement examination report shows the eyes were normal.  
Visual acuity was 20/20 in the right eye and 20/20 in the 
left eye.  On the accompanying medical history, he denied 
having or having had eye trouble.  The August 1975 retirement 
separation examination report shows the eyes and pupils were 
normal.  Ophthalmoscopic was normal.  Visual acuity was 20/20 
in the right eye and 20/20 in the left eye.  Confrontation 
was noted to be normal.  Visual acuity was 20/20 in the right 
eye and 20/20 in the left eye.  Confrontation was noted to be 
normal.  His eyes were assigned a profile of "1."  Clearly, 
no left eye disorder is shown in service.  The Board notes 
that in an addendum to the August 2004 VA examination report, 
it was noted that the veteran stated that he did not have an 
eye problem during service.  

The initial medical evidence of a left eye disorder is many 
years post service.  A September 2001 private record of 
treatment notes glaucomatous cupping.  In November 2003, the 
diagnosis was glaucoma suspect in both eyes and senile 
incipient cataract in both eyes.  While the November 2003 
private examiner opined that his exposure to intense UV light 
being an arc welder during service may have been a 
significant risk factor for the left eye disorder, the 
examiner stated that the cataract appeared to be age related.  

The most probative evidence establishes that a left eye 
disorder is not related to service.  The November 2004 VA 
examiner stated that the suspected glaucoma was less likely a 
result of service.  The examiner added that the cataract was 
most likely a result of the aging process.  The examiner 
stated that the appearance of the veteran's cataract was 
typical of an age-related cataract, and that literature 
showed that 70 percent of people aged 60 and above had 
cataracts and that 85 percent of people aged 70 and above had 
cataracts.  While his exposure to UV has been noted to be a 
risk factor, such does not establish causation.  Rather, the 
Board finds the contemporaneous service medical records, 
which are negative for findings in regard to the left eye, 
the veteran's statement to the affect that he had no eye 
problems during service, and the post service records 
reflecting an initial diagnosis of a left eye disorder many 
years post service, to be more probative in regard to 
etiology.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a left eye disorder is denied.  

The application to reopen a claim of entitlement to service 
connection for stage 1 anaplastic seminoma of the left 
testicle, post orchiectomy, is granted.


REMAND

In regard to PTSD, the Board notes that a service medical 
record, dated in November 1970 notes insomnia and a treatment 
record, dated in March 1972, reflects complaints of 
nervousness.  The assessment was anxiety and depression.  A 
September 2004 VA examination report shows a diagnosis of 
PTSD.  In a December 2003 VA Form 9, the veteran reported 
various stressors, to include having come under rocket/mortar 
attack and engaged in combat with the enemy, to include in 
May 1969 and September 1969 in Danang, with resulting 
casualties.  An April 2004 response in that regard from the 
service department is only partially legible.  

In addition, the Board notes the September 2004 VA 
examination does not contain an opinion as to etiology of the 
veteran's PTSD.  There is insufficient evidence to render a 
determination as to whether PTSD is related to service.  

As for the service connection for stage 1 anaplastic seminoma 
of the left testicle, post orchiectomy, the Board notes that 
the October 2004 VA examiner opined that stage I anaplastic 
seminoma of the left testicle was likely related to service.  
It was not clear from the examiner's opinion that it was due 
to Vietnam in general, or his occupation as a hydraulic 
specialist.  The Board notes no rationale was provided in 
association with the opinion.  

Lastly, the Board notes that a VCAA letter that complies with 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), has not been issued.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a complete, 
legible copy of the April 2004 response 
from the service department and associate 
it with the claims file.   

2.  The AOJ should return the claims file 
to the VA examiner who performed the 
September 2004, VA examination, if 
available, otherwise another VA examiner.  
The examiner should respond to the 
following:  Is it at least as likely as 
not that PTSD is related to service?  If 
so, the examiner should identify the 
specific stressor(s) upon which the 
diagnosis of PTSD is based.  

3.  The AOJ should return the claims file 
to the examiner who performed the October 
2004 VA examination, if available, 
otherwise another VA examiner.  The 
examiner should provide an opinion as to 
whether stage I anaplastic seminoma left 
testicle is related to service.  A complete 
rationale should accompany any opinion 
provided.  Specifically, what is the 
medical reasoning attributing the onset to 
some incident of service?

4.  The AOJ should issue a Dingess 
compliant VCAA letter regarding service 
connection for PTSD and stage 1 anaplastic 
seminoma of the left testicle, post 
orchiectomy.  Thereafter, the AOJ should 
readjudicate the claims.  If the benefits 
sought on appeal are denied, a 
supplemental statement of the case should 
be issued.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


